DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant states:

“In item 4 on page 4, the Examiner rejected claim 1 under the judicially created 

doctrine of obviousness-type double patenting as being unpatentable over claim 

1 of copending U.S. Patent No. 11,116,616 (Note: the undersigned confirmed with 

the Examiner that the patent number indicated in the Office Action includes a 

typo, and the correct patent number for this rejection is 11,115,606, and the 

terminal disclaimer had been written accordingly).” (Remarks, pg. 3)


However, the examiner would like to reiterate, as was indicated in the 

E-mail communication, that the patent number in question is US 11,115,616.

Allowable Subject Matter
Claim 1 is allowed.
see prosecution history.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





PMN
December 3, 2021 
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422